—Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County, imposed Hay 23, 1978, upon his conviction of attempted robbery in the first degree, upon his plea of guilty, the sentence being an indeterminate prison term with a minimum of 6 years and a maximum of 12 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate term with a minimum of four years and a maximum of eight years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Gulotta, J. P., Shapiro, Cohalan and Hargett, JJ., concur.